Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
Applicant’s response filed on 3/2/2021 has been considered. As a result the claim rejection under 35 USC 112(a)(b) has been withdrawn.
	
Incorporation by Reference/ Claim to Priority
The incorporation by reference and Claim to Priority are improper and must be cancelled from the specification as filed on 3/2/2021.  It is improper for an application to incorporate by reference or claim priority to itself.  Applicant added an incorporation by reference to the original hague filing of the present application. The incorporation by reference of DM/204222 is improper because it is redundant since DM/204222 is the International Registration number of the present application. Therefore, the incorporation by reference and claim to priority must be cancelled. 
Drawings
The replacement figures are objected to for the following reason/s:
A. The figure labels are objected to because they are not in accordance with Hague section 405 (a). Applicant is required to maintain the original figure labels for continuity with the original Hague application. The figures submitted on 3/2/2021 must be labelled again as elected figures 1.1- 2.6 in accordance with the original hague labelling. 
B. The drawing/ photographic disclosure filed on 3/2/2021 is objected to because the quality is poor. The line quality and photographic quality is not consistent with the quality of the originally filed figures. The lines and photographs are blurry, faded and unclear. The disclosure lacks the clarity and consistency of the original disclosure. In order to avoid a final rejection under 35 USC 112(a), the figures must be amended so that the quality of the disclosure is consistent with the originally filed figures. 

    PNG
    media_image1.png
    339
    619
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    371
    942
    media_image2.png
    Greyscale

Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  Original figure labels must be maintained.
Specification
The Specification is objected to for the following reason/s:
A. The figure labels must be amended in accordance with the objection to the drawings to read as 1.1- 2.6 
B. The descriptive statement contains a typographical error. The term [sashed] must be replaced with the word –dashed--.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 9:00- 5:30 pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/JENNIFER L WATKINS/Examiner, Art Unit 2915